Exhibit 10.26

 



CAPSA PLATFORM LICENSE AGREEMENT

 

THIS CAPSA PLATFORM LICENSE AGREEMENT (this “Agreement”) is made and entered as
of October 20, 2014 (the “Effective Date”) by and between NYG Holdings, LLC,
(“NYGH”), and Consorteum Holdings, Inc. (“CSRH”) (each of NYGH and CSRH, a
“Party”, and together, the “Parties”).

 

R E C I T A L S

 

Whereas, NYGH is the owner of the CAPSA Platform, including all software and the
Intellectual Property Rights therein;

 

Whereas, CSRH desires to receive a license to the CAPSA Platform as set forth
herein; and

 

Whereas, NYGH is willing to grant such a license on the terms and conditions set
forth herein.

 

Now, Therefore, in consideration of the mutual promises contained herein and for
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the Parties hereby agree as follows:

 

ARTICLE 1
LICENSE AND RESTRICTIONS

 

Section 1.1 License Grant. Simultaneously with the execution of this Agreement,
NYGH shall deliver to CSRH a copy of the CAPSA Platform, and a production
instance (the “Instance”) thereof. Subject to CSRH’s compliance with the terms
and conditions of this Agreement, NYGH hereby grants to CSRH a nonexclusive,
non-transferable (except as set forth in Section 7.10), perpetual (subject to
the termination of this Agreement as set forth herein), royalty-bearing license
(a) to use, copy, modify, distribute, disclose, make Derivative Works of,
display or perform the CAPSA Platform, and the Instance thereof, and (b) to
sublicense (with NYGH’s prior written approval, not to be unreasonably withheld
or delayed) to Approved Sublicensees the foregoing right to use the CAPSA
Platform pursuant to Sublicense Agreements. CSRH shall have the right to run one
production instance of the CAPSA Platform immediately following the execution of
this Agreement, and additional instances for testing, disaster recovery or
backup purposes as reasonably necessary. This Agreement shall remain in effect
for five (5) years from the Effective Date; renewable for an unlimited number of
additional one (1) year terms, upon the parties mutual agreement.

 

Section 1.2 Restrictions.

 

(a) Except as otherwise expressly permitted by this Agreement, CSRH shall not:
(i) modify, distribute, disclose, display or perform the CAPSA Platform; (ii)
sublicense, rent, lease, loan, timeshare, sell, disclose, publish, assign or
transfer any rights in, grant a security interest in, or transfer possession of,
the CAPSA Platform; (iii) distribute or otherwise use the CAPSA Platform in any
manner that causes it or any portion thereof to become subject to the terms of a
Copyleft License; or (iv) attempt or do any of the following: disassemble,
decompile, otherwise derive source code from or reverse engineer the CAPSA
Platform.

 

-1-

 

(b) CSRH shall inform all of its employees who have access to the CAPSA Platform
of the restrictions set forth in this Agreement with respect to use and
disclosure of the CAPSA Platform.

 

Section 1.3 Ownership and Transfer. Subject only to the limited license
expressly granted herein and the provisions of Section 1.4 as to CSRH Derivative
Works, as between NYGH and CSRH, NYGH shall exclusively own all Intellectual
Property Rights in and to the CAPSA Platform. Any sale or transfer of the CAPSA
Platform by NYGH shall include a transfer of this Agreement. All rights in and
to the CAPSA Platform not expressly licensed to CSRH hereunder are hereby
reserved for NYGH. CSRH shall reasonably cooperate with NYGH in NYGH’s efforts
to maintain, expand and enforce their respective rights in the CAPSA Platform
and the Intellectual Property Rights therein. CSRH will not on its behalf or on
behalf of any other party, in any country or jurisdiction, register or attempt
to register any of the Intellectual Property Rights with respect to the CAPSA
Platform, or any element thereof. CSRH will not do or permit to be done or
assist any third party in taking any action which will in any way impair NYGH’s
rights in and to the CAPSA Platform or any of the Intellectual Property Rights
therein. CSRH will not contest or assist any other party in contesting the
validity of NYGH’s ownership of the CAPSA Platform or any of the Intellectual
Property Rights therein.

 

Section 1.4 Derivative Works. Notwithstanding any other provision of this
Agreement to the contrary, CSRH shall own all right, title and interest in and
to any enhancements, modifications or Derivative Works of the CAPSA Platform or
any other updates, upgrades, modifications, new versions, improvements or
derivative works with respect to any of the CAPSA Platform or any element
thereof it creates or causes to be created (collectively the “CSRH Derivative
Works”), and NYGH hereby waives any claim or right of ownership in and to the
CSRH Derivative Works. Notwithstanding the forgoing, CSRH hereby grants to NYGH
a perpetual, irrevocable, transferable, sublicenseable, worldwide,
non-exclusive, royalty free license to use the CSRH Derivative Works during the
term of this Agreement. In the event that CSRH undertakes or causes to be
undertaken any CSRH Derivative Works, CSRH shall provide written notice thereof
together with full disclosure of all of same to NYGH, including any know-how or
proprietary information needed to implement and use same. All Derivative Works
shall be subject to the royalty payment obligations hereunder.

 

Section 1.5 Warranty Disclaimer. THE CAPSA PLATFORM IS LICENSED “AS-IS”, WITH
ALL FAULTS, AND WITHOUT ANY WARRANTY WHATSOEVER. THE CSRH DERIVATIVE WORKS ARE
LICENSED “AS-IS”, WITH ALL FAULTS, AND WITHOUT ANY WARRANTY WHATSOEVER. EACH
PARTY HEREBY DISCLAIMS ALL WARRANTIES, EXPRESS, IMPLIED, AND STATUTORY,
INCLUDING BUT NOT LIMITED TO THE IMPLIED WARRANTIES OF NONINFRINGEMENT,
MERCHANTABILITY, AND FITNESS FOR A PARTICULAR PURPOSE.

 

Section 1.6 Representations and Warranties. CSRH represents and warrants to NYGH
that:

 

-2-

 

A. CSRH has full power and authority to execute and deliver this Agreement and
to perform CSRH’s obligations hereunder;

 

B. this Agreement constitutes a legal, valid and binding obligation of CSRH,
enforceable against CSRH in accordance with its terms; and

 

C. CSRH possesses all necessary permits, licenses, consents and any other legal
and/or regulatory approvals and is and shall at all times while this Agreement
is in effect remain in compliance with all applicable legal and regulatory
requirements necessary in order for CSRH to perform its obligations hereunder.

 

NYGH represents and warrants to CSRH that this Agreement constitutes a legal,
valid and binding obligation of NYGH, enforceable against NYGH in accordance
with its terms.

 

Section 1.7 Limitation of Liability. NEITHER PARTY NOR AFFILIATE OF A PARTY
SHALL BE LIABLE FOR ANY DIRECT, ACTUAL, COMPENSATORY, INDIRECT, INCIDENTAL,
SPECIAL, CONSEQUENTIAL, EXEMPLARY OR PUNITIVE DAMAGES OR LOST PROFITS,
FORESEEABLE OR UNFORSEEABLE, OF ANY KIND (INCLUDING, WITHOUT LIMITATION, LOSS OF
BUSINESS OPPORTUNITIES, LOSS OF GOODWILL, LOST OR DAMAGED DATA OR SOFWARE, LOSS
OF USE OF PRODUCTS, DOWNTIME, PERSONAL INJURY, PROPERTY DAMAGE OR LIABILITY OF
ANY KIND RELATING TO INFRINGEMENT OF THIRD PARTY INTELLECTUAL PROPERTY RIGHTS)
ARISING FROM THE USE OF THE CAPSA PLATFORM OR OTHERWISE RELATING TO OR ARISING
FROM THIS AGREEMENT, EVEN IF ADVISED OF THE POSSIBILITY OF SUCH DAMAGES. In the
event that the use of the CAPSA Platform by CSRH is enjoined, or, in NYGH’s
judgment, may be enjoined, NYGH may, at its sole option and expense, a) procure
for CSRH the right to continue using the CAPSA platform as provided hereunder;
b) modify the CAPSA Platform so that it is lo longer infringing; or, c) replace
the CAPSA Platform with one of the substantially the same functional capability.
IF NYGH, in its sole discretion, determines that none of the foregoing is
commercially reasonable, NYGH shall have the right to terminate this Agreement
and require the discontinuation of use of the CAPSA Platform. CSRH shall, upon
notification from NYGH or a court of competent jurisdiction, immediately return
or, at NYGH’s election, destroy, CSRH’s copies of tangible embodiments thereof
and remove electronic versions there of from its compute systems and other
electronic devices, and cease all use, licensing or other commercialization of
the CAPSA Platform, without any claim or liability against NYGH for loss of use
or otherwise, and CRSH’s rights under this Agreement shall immediately
terminate. NYGH shall have no obligation to provide a noninfringing modification
of the CAPSA Platform, or procure a license for CSRH to be able to continue
using the CAPSA Platform, or otherwise take any action in the event of such an
injunction or potential injunction, nor is CSRH authorized to attempt to make or
cause to be made any such modification or to procure or cause to be procured any
such license. IN NO EVENT SHALL NYGH’S OR ANY OF ITS AFFILIATES’ TOTAL AGREEMENT
LIABILITY TO CSRH OR ANY THIRD PARTY WITH RESPECT TO ANY CLAIM WHETHER IN
CONTRACT ORE TORT OR OTHERWISE) RELATING TO OR ARISING FROM USE OF THE CAPSA
PLATFORM, OR THIS AGREEMENT OR THE RIGHTS GRANTED HEREUNDER EXCEED THE PAYMENTS
MADE BY CSRS TO NYGH DURING THE MONTH PRECEDING THE ASSERTION OF ANY SUCH CLAIM.
CSRS ACKNOWLEDGES AND AGREES THAT THE FOREGOING LIMITATIONS ARE A MATERIAL
INDUCEMENT FOR NYGH TO ENTER INTO THIS AGREEMENT AND GRANT THE RIGHTS TO CSRS
HEREUNDER.

 

-3-

 

Section 1.8 Indemnification. CSRH shall indemnify, defend and hold NYGH, its
affiliates, and each of their respective officers, directors, employees,
shareholders and other representatives, and each of their successors and assigns
(each, “NYGH Indemnified Party” and collectively, the “NYGH Indemnified
Parties”), from and against any claim, loss, damages, expense, obligation, or
other liability of any kind (including, without limitation, attorney’s fees,
court costs and other legal expenses), incurred by any of them arising or
resulting any breach by CSRH of any of the terms and conditions of this
Agreement or otherwise relating to the use of the CAPSA Platform or any act or
omission by CSRH or its affiliates or sublicensees. In the event of any claim
for which any such Indemnified Party is or may be entitled to indemnification
from CSRH hereunder, such Indemnified Parties will notify CSRH of such claim,
and such Indemnified parties will have the right to require that CSRH will
tender to the Indemnified parties (and/or their respective insures) full
authority to defend or settle any such claim and CSRH shall cooperate in the
defense of such claim. If any of the indemnified Parties elect to require CSRH
to defend any such claim, CSRH shall defend such Indemnified Parties with
respect to such claim utilizing legal counsel subject to the prior written
approval of each such Indemnified Party at CSRH’s own expense, and such
Indemnified parties shall continue to have the right at any time to defend
themselves with respect to any such claim with counsel of their own choosing,
but an CSRH’s sole cost and expense. CSRH acknowledges that none of the
Indemnified Parties shall have any obligation whatsoever to indemnify, defend or
hold CDRH harmless form or against any claim,loss, expense, damages, obligation
or liability of any kind relating to this Agreement or CSRH’s use of the CAPSA
Platform.

 

ARTICLE 2
ROYALTIES

 

Section 2.1 Payment and Timing. Commencing on the third anniversary of the
Effective Date and within sixty (60) days of the last day of each calendar year
during the remaining term of this Agreement, CSRH shall pay to NYGH an annual
payment of One Hundred Thousand Dollars ($100,000.00).

 

Section 2.2 Royalty Payment. Commencing eighteen (18) months from the Effective
Date and within sixty (60) days of the last day of each calendar quarter during
the remaining term of this Agreement, CSRH shall pay to NYGH a royalty payment
of the Royalty Percentage on the CAPSA Revenue within such calendar quarter
according to the royalty rate schedule set forth in Section 2.3 below.

 

Section 2.3 Royalty Rate. The “Royalty Percentage,” with respect to CAPSA
Revenue received in a particular calendar year, means:

 

(a) Ten percent (10%), if such CAPSA Revenue totals US$500,000 or less for such
calendar year;

 

-4-

 

(b) Seven and one-half (7.5%), if such CAPSA Revenue totals more than US$500,000
and is US$1,000,000 or less for such calendar year; and

 

(c) Five percent (5%) if such CAPSA Revenue totals more than US$1,000,000 for
such calendar year.

 

Section 2.4 Reporting. Within sixty (60) days of the last day of each calendar
year during the term of this Agreement, CSRH shall deliver to NYGH a written
report, in such format as may be reasonably requested by NYGH, setting forth all
CAPSA Revenue received by CSRH during such calendar year.

 

Section 2.5 Audit. NYGH may, at reasonable times but not more than once per
calendar year and on reasonable notice to CSRH, audit, directly or via a
reasonably selected third-party auditor, books, records, equipment and
facilities of CSRH to verify CSRH’s compliance with the terms hereof. The cost
of such audit shall be borne by NYGH, except if such audit reveals an
underpayment hereunder of more than 10% for any audited period, in which case
CSRH shall reimburse NYGH on demand for all actual and reasonable expenses
incurred in connection with such audit.

 

Section 2.6 Interest. Interest shall accrue on all amolunts not paid to NYGH
when due hereunder at the lesser of 1% per month or the highest legal rate. CSRH
shall pay all such interest to NYGH on demand.

 

ARTICLE 3
MARKING AND OTHER REQUIREMENTS

 

Section 3.1 Confidentiality. CSRH shall mark the Instance of the CAPSA Platform
and all copies thereof “Confidential.”

 

Section 3.2 Notices. CSRH shall ensure that all copies of all portions of the
CAPSA Platform are marked as reasonably requested by NYGH.

 

Section 3.3 Re-Branding. CSRH may combine the CAPSA Platform with other
Technology and market such combination under the ThreeFiftyNine brand name or
any other name or brand upon mutual agreement of the Parties.

 

Section 3.4 Leads. CSRH will submit a list of current leads for sublicensees of
the CAPSA Platform that, with the consent of NYGH (which consent may be held in
NYGH’s sole discretion), CSRH will have the exclusive right to close within two
(2) years of the Effective Date; provided, however, that royalties shall be
payable to NYGH on the total aggregate revenues received from any such
combinations. NYGH shall maintain the confidentiality of such leads to the
extent the same (a) were not already known to NYGH or its affiliates prior to
CSRH submitting them, or (b) do not become available to NYGH from a source that
is not subject to an existing confidentiality obligation owed to CSRH.

 

3.5 Payment Processing. At all times during the Term of this Agreement and the
term of any Sublicense Agreement, CSRH agrees that in connection with any use of
the CAPSA Platform pursuant to this Agreement and any Sublicense Agreement, it
will use, and will cause any sublicensee to use, the payment processing services
of NYGH and/or its designee in connection with such use of the CAPSA Platform.

 

-5-

 

ARTICLE 4
CONFIDENTIALITY

 

Section 4.1 Obligation. CSRH shall treat as confidential the Confidential
Information and shall not use such Confidential Information except as expressly
permitted under this Agreement. CSRH shall not disclose the Confidential
Information to any third party. Without limiting the foregoing, CSRH shall use
at least the same degree of care which it uses to prevent the disclosure of its
own most highly confidential information, but in no event with less than
reasonable care, to prevent the disclosure of the Confidential Information.

 

Section 4.2 Compelled Disclosure. If the Confidential Information must be
disclosed by CSRH pursuant to the order or requirement of a court,
administrative agency, or other governmental body and, to the extent permitted
by applicable law, CSRH shall  provide prompt notice thereof to NYGH.

 

Section 4.3 Remedies. Unauthorized use or disclosure by CSRH of the Confidential
Information will diminish the value of such information. Therefore, if CSRH
breaches any of its obligations with respect to confidentiality or use of
Confidential Information hereunder, NYGH shall be entitled to seek equitable
relief to protect its interest therein, including but not limited to injunctive
relief, as well as money damages.

 

ARTICLE 5
INTENTIONALLY OMITTED

 

ARTICLE 6
TERM AND TERMINATION

 

Section 6.1 Term. This Agreement shall commence on the Effective Date and
continue until terminated in accordance herewith.

 

Section 6.2 Termination for Payment Breach. NYGH may terminate this Agreement
upon CSRH’s breach of any payment obligation hereunder by providing written
notice thereof to CSRH, provided that (a) in connection with the first such
breach, CSRH shall have a ninety (90) day period to cure such breach following
NYGH’s delivery of written notice of such breach to CSRH and (b) in connection
with the second and subsequent such breaches, CSRH shall have a thirty (30) day
period to cure such breach following NYGH’s delivery of written notice of such
breach to CSRH.

 

Section 6.3 Termination for other Breach. NYGH may terminate this Agreement upon
CSRH’s breach of any provision other than a payment obligation hereunder by
providing written notice thereof to CSRH, provided that (a) in connection with
the first such breach, CSRH shall have a sixty (60) day period to cure such
breach following NYGH’s delivery of written notice of such breach to CSRH and
(b) in connection with the second and subsequent such breaches of the same
provision or a similar type of provision, CSRH shall have a thirty (30) day
period to cure such breach following NYGH’s delivery of written notice of such
breach to CSRH.



-6-

 



 

Section 6.4 Alternative Cure. At any time that the equity of CSRH is publicly
traded on a nationally recognized stock exchange in the United States, CSRH may,
at its option, as an alternative to payment in United States dollars, cure the
breach of any payment obligation hereunder, up to an aggregate maximum of
US$25,000, by paying NYGH an equivalent value of immediately tradable (without
regard to Rule 144) securities representing such equity.

 

Section 6.5 Other Grounds for Termination. NYGH may terminate this Agreement
immediately upon providing written notice thereof to CSRH if any of the
following occur:

 

A. If there is any attempted assignment by CSRH in violation of Section 7.10 of
this Agreement or sublicensing by CSRH in violation of Section 1.1 of this
Agreement, or any of the rights granted hereunder to CSRH become the subject of
a third party claim not expressly permitted hereunder;

 

B. if CSRH commences a voluntary case or other proceeding, or if any involuntary
case or other proceeding is commenced against CSRH, seeking liquidation,
rehabilitation, reorganization, conservatorship or other relief with respect to
CSRH or CSRH’s assets under any bankruptcy, insolvency or other similar law, or
seeking the appointment of a trustee, receiver or other similar official with
respect to CSRH or any substantial part of CSRH’s property which is not
dismissed within sixty (60) days of initiation; or

 

C. if CSRH becomes a defendant or counter defendant in a legal proceeding in
which a third party seeks possession, use or ownership of any rights of CSRH
under this Agreement, regardless of the type of claim asserted in such legal
proceeding or the merits of such claim; or

 

D. If CSRH exceeds the scope of the license granted hereunder without prior
written consent of NYGH on two (2) or more occasions.

 

Section 6.6 Intentionally Omitted.

 

Section 6.7 Effect of Termination. Upon any termination of this Agreement, all
rights and licenses granted to CSRH hereunder shall immediately terminate and
CSRH shall: (i) not use, sublicense or disclose the CAPSA Platform for any
purpose whatsoever; (ii) immediately destroy or return to NYGH all material
belonging to NYGH, including without limitation all copies of the CAPSA Platform
then in CSRH’s possession; and (iii) promptly certify to NYGH that CSRH has done
so. These remedies shall be cumulative and in addition to any other remedies
available to NYGH. Upon any termination of this Agreement, any sublicensee of
CSRH may enter into a contract directly with NYGH on terms consistent with their
contract with CSRH, provided the terms of such contract were previously approved
by NYGH.

 

Section 6.8 Survival. The provisions of Article 2 (Royalties), Article 4
(Confidentiality), Article 7 (General Provisions) and Article 8 (Definitions)
shall survive any termination of this Agreement.

 

-7-

 

ARTICLE 7
GENERAL PROVISIONS

 

Section 7.1 Governing Law and Jurisdiction. This Agreement shall be governed by,
and construed in accordance with, the Laws of the state of Nevada. In any action
among or between any of the Parties arising out of or relating to this
Agreement, including any action seeking equitable relief, each of the Parties
irrevocably and unconditionally consents and submits to the exclusive
jurisdiction and venue of the state courts located in Clark County, Nevada, and
the federal courts for the United States for the Southern District of Nevada.
The Parties hereby disclaim and exclude the application hereto of the United
Nations Convention on Contracts for the International Sale of Goods.

 

Section 7.2 Compliance with Applicable Laws. In the exercise of their respective
rights, and the performance of their respective obligations under this
Agreement, each Party shall strictly comply with all applicable Laws.

 

Section 7.3 Breach. Each Party shall indemnify and hold the other Party harmless
from and against any loss, cost, damage, liability or expense (including
reasonable attorneys’ fees) arising out of or in connection with any claim by a
third party directly resulting from a breach of this Agreement by the other
Party.

 

Section 7.4 Parties in Interest. This Agreement shall be binding on and inure
solely to the benefit of the Parties and their respective successors, heirs,
legal representatives and permitted assigns, and nothing in this Agreement,
express or implied, is intended to or shall confer upon any other Person any
right, benefit or remedy of any nature whatsoever under or by reason of this
Agreement.

 

Section 7.5 Amendments. This Agreement may be amended, modified or supplemented
at any time, but only pursuant to an instrument in writing signed by each of the
Parties hereto.

 

Section 7.6 Severability. If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced by any rule of law, or public
policy, all other conditions and provisions of this Agreement shall nevertheless
remain in full force and effect so long as the economic or legal substance of
the transactions contemplated hereby is not affected in any manner adverse to
any Party. Upon such determination that any term or other provision is invalid,
illegal or incapable of being enforced, the Parties shall negotiate in good
faith to modify this Agreement so as to effect the original intent of the
Parties to the fullest extent possible.

 

Section 7.7 No Waiver. No waiver of any term or condition of this Agreement will
be valid or binding on any Party unless the same will have been mutually
assented to in writing by an officer of each Party. The failure of a Party to
enforce at any time any of the provisions of this Agreement, or the failure to
require at any time performance by another Party of any of the provisions of
this Agreement, will in no way be construed to be a present or future waiver of
such provisions, nor in any way affect the ability of a Party to enforce each
and every such provision thereafter.

 

-8-

 

Section 7.8 Construction. The headings contained in this Agreement are included
for convenience of reference only and shall not affect in any way the meaning or
interpretation of this Agreement. The Parties have participated jointly in the
negotiation and drafting of this Agreement. In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the Parties, and no presumption or burden of proof
shall arise favoring or disfavoring any Party by virtue of the authorship of any
of the provisions of this Agreement. Any reference to any federal, state, local
or foreign statute or Law shall be deemed also to refer to all rules and
regulations promulgated thereunder, unless the context requires otherwise. The
word “including” shall mean including without limitation. If any Party has
breached any representation, warranty or covenant contained herein in any
respect, the fact that there exists another representation, warranty or covenant
relating to the same subject matter (regardless of the relative levels of
specificity) that the Party has not breached shall not detract from or mitigate
the fact that the Party is in breach of the first representation, warranty or
covenant.

 

Section 7.9 Entire Agreement. This Agreement constitutes the entire agreement
between the Parties with respect to the subject matter hereof and supersedes all
prior agreements and undertakings, both written and oral, between the Parties,
or any of them, with respect to the subject matter hereof.

 

Section 7.10 Assignment. Neither this Agreement nor any right or obligation
hereunder may be assigned by CSRH, by operation of law or otherwise with the
prior written consent of NYGH, which consent shall not be unreasonably withheld
or delayed; provided, however, CSRH may assign this Agreement upon a merger,
acquisition or sale of substantially all of its assets without such consent. Any
purported assignment in breach of the foregoing prohibition shall be void and of
no force or effect. NYGH may assign this Agreement in its sole discretion.

 

Section 7.11 Notices. Any notice, request or demand desired or required to be
given hereunder shall be in writing and shall be given by personal delivery,
confirmed facsimile transmission or overnight courier service, in each case
addressed as respectively set forth below or to such other address as any Party
shall have previously designated by such a notice. The effective date of any
notice, request or demand shall be the date of personal delivery, the date on
which successful facsimile transmission is confirmed or one business day after
it is delivered to a reputable overnight courier service, as the case may be, in
each case properly addressed as provided herein and with all charges prepaid.

 

TO NYGH:

 

 

NYG Holdings, LLC

 

16 E. Patrick St., Ste 300

Frederick, MD 21701

Fax: 301-662-9215

Attention: Chris Cocolini

 

TO CSRH:

 

 

Consorteum Holdings, Inc.

916 Southwood Blvd., Building 3, Suite A

Incline Village, NV 89451

Fax: 404.745.0714

Attention: Chief Operating Officer

 

             

 

 

-9-

 



 

 

 

 

with a copy (which shall not constitute notice) to:

 

 

 

Greenberg Traurig, P.A.

401 East Las Olas Boulevard, Suite 2000

Fort Lauderdale, FL 33301

Fax: 954.759.5565

Attention: David C. Peck, Esq.

 

 

with a copy (which shall not constitute notice) to:

 

 

 

Schnader Harrison Segal and& Lewis LLP

140 Broadway, Suite 3100

New York, NY 10005-1101

Fax: 212.972.8798

Attention: Sarah Hewitt, Esq.

   



 

Section 7.12 Specific Performance. Each Party acknowledges and agrees that the
other Party would be damaged irreparably if any provision of this Agreement is
not performed in accordance with its specific terms or otherwise is breached.
Accordingly, each Party agrees that the other Party shall be entitled to seek an
injunction to prevent breaches of any provision of this Agreement and to enforce
specifically this Agreement and the terms and provisions hereof, without
requirement of bond, in addition to any other remedy available at law or in
equity.

 

Section 7.13 Counterparts. This Agreement may be executed and delivered in
counterparts, each of which shall be deemed to be an original but both of which
together shall constitute one and the same agreement.

 

Section 7.14 Section 365(n). All rights and licenses granted under or pursuant
to this Agreement by NYGH to CSRH are, and shall otherwise be deemed to be, for
purposes of Section 365(n) of the United States Bankruptcy Code (the “Code”),
licenses to rights to “intellectual property” as defined in the Code. CSRH, as
licensee of such rights under this Agreement, shall retain and may fully
exercise all of its rights and elections under the Code. In the event of the
commencement of bankruptcy proceeding by or against NYGH under the Code, CSRH
shall be entitled to retain all of its rights under the licenses granted
hereunder.

 

ARTICLE 8
DEFINITIONS

 

As used in this Agreement, the following terms shall have the meanings set forth
below:

 

“affiliate” means any person or entity directly or indirectly controlling or
having the power to control, or controlled by or being under common control with
another person or entity. For this purpose, “control” means the direct or
indirect possession of power to direct or cause the direction of the management
or policies of such party, whether through ownership or stock or other
securities, by contract or otherwise. Ownership of more than fifty percent (50%)
of the beneficial interest of an entity shall be conclusive evidence that
control exists.

 

“Approved Sublicensee” means (i) ThreeFiftyNine Hong Kong (or other name),
CSRH’s Hong Kong joint venture, and (ii) such other companies as may be agreed
upon in writing by the Parties including pursuant to Section 3.4.

 

“CAPSA Platform” means the executable object code only of the software listed on
Exhibit A attached hereto, including all portions and versions thereof.

 

“CAPSA Revenue” means all amounts received (gross amounts and not net, by way of
example only, of any expenses of CSRH) in connection with (i) the use of the
CAPSA Platform or any portion thereof (including any Derivative Works thereof),
including the performance of services, directly or indirectly, involving the
use, execution, operation, performance or virtualization of the CAPSA Platform
or any portion thereof, (ii) the license, distribution, or other provision of
the CAPSA Platform or any portion thereof, including pursuant to any Sublicense
Agreement or (iii) the performance, directly or indirectly, of installation
services, implementation services, software maintenance services, technical
support services or other services with respect to the CAPSA Platform or any
portion thereof.

 

-10-

 

“Confidential Information” means the features, functionality and operational
details of the CAPSA Platform, any Source Code of the CAPSA Platform that may
come into CSRH’s possession and any documentation of the CAPSA Platform
unpublished as of the Effective Date.

 

“Copyleft License” means any license that requires, as a condition of use,
modification or distribution of software or content made available under such
license, that such software or content, or other software or content
incorporated into, derived from, used, or distributed with such software or
content: (i) be made available to any third party recipient in a form other than
object code form, (ii) be made available to any third party recipient under
terms that allow preparation of derivative works, or (iii) be made available to
any third party recipient under terms that allow software or interfaces therefor
to be reverse engineered, reverse assembled or disassembled (other than to the
extent any contrary restriction would be unenforceable under law). Copyleft
licenses include without limitation the GNU General Public License, the GNU
Lesser General Public License, the Mozilla Public License, the Common
Development and Distribution License, the Eclipse Public License, and all
Creative Commons “sharealike” licenses.

 

“Derivative Work” has the meaning set forth in 17 U.S.C. 101.

 

“Governmental Body” means any government or any agency, bureau, board,
commission, court, department, official, political subdivision, tribunal or
other instrumentality of any government, whether federal, state or local,
domestic or foreign.

 

“Intellectual Property Rights” means all current and future worldwide common law
and statutory rights, whether arising under the Laws of the United States of
America or any other Governmental Authority, in, to, or associated with (a)
patents, patent applications, and invention disclosures; (b) copyrights,
copyright registrations and applications therefor, moral rights, and mask work
rights; (c) the protection of trade or industrial secrets or confidential
information; (d) all other intellectual property rights and proprietary rights;
(e) trademarks, service marks, and other designations of source or origin, along
with goodwill appurtenant thereto (collectively, “Trademarks”); (f) any
analogous rights to those set forth above; (g) divisions, continuations,
renewals, reissuances, and extensions of the foregoing (as applicable); and (h)
rights to apply for, file for, certify, register, record, or perfect any of the
foregoing.

 

“Law” means any law, statute, ordinance, code, regulation, rule, other
requirement, orders, decisions, judgments, writs, injunctions, decrees, awards
or other determination of any Governmental Body.

 

-11-

 

“Person” means any individual, corporation, partnership, trust, joint venture,
limited liability company, association, organization, other entity or
Governmental Body or regulatory authority.

 

“Source Code” means computer programming code in human readable form that is not
suitable for machine execution without the intervening steps of interpretation
or compilation.

 

“Sublicense Agreement” means a valid and enforceable written agreement (i)
pursuant to which CSRH sublicenses to an Approved Sublicensee the right to use
the CAPSA Platform in object code form only, (ii) that contains terms and
conditions not less protective of the CAPSA Platform and NYGH’s rights therein
than the terms and conditions of this Agreement, and (iii) that is approved by
NYGH in writing, such approval not to be unreasonably withheld or delayed.

 

“Technology” means all products, tools, devices, mask works, computer programs,
software, source code, object code, development tools, techniques, concepts,
know-how, algorithms, methods, processes, procedures, formulae, designs,
drawings, customer lists, supplier lists, databases, data collections,
information, specifications, brands, logos, user interfaces, websites,
specifications, programmer notes, specifications, packaging, trade dress,
content, graphics, artwork, audiovisual works, images, photographs, literary
works, performances, music, sounds, content, user interfaces, “look and feel,”
inventions (whether or not patentable), invention disclosures, discoveries,
works of authorship (whether or not copyrightable), designs and other
technology.

 

[Signature page follows.]

 

 

-12-

 

 

 



IN WITNESS WHEREOF, the Parties have entered into and signed this Agreement as
of the date and year first above written.

   

NYG Holdings, LLC

 

By: /s/Chris Cicolino

Name: Chris Cicolino

Its: Managing Director

                Consorteum Holdings, Inc.           By: /s/ Craig A. Fielding  
  Name:  Craig A. Fielding     Its:  CEO

 

 

 

 

 

 

[SIGNATURE PAGE TO AGREEMENT]



-13-

 

 



Exhibit A

SOFTWARE

 

Elements provided by the CAPSA Platform:

 

·Cloud setup and Configuration

·Application setup

·Carrier Messaging Interfaces

·Brand Management

·Transport Layer Control

·Load testing scripts and accounts

·Multi-language support

·Black and white list OS authentication database

·Supported Carriers and Device database

 

Element Descriptions:

 

The Capsa platform is an architecture allowing for a single application to be
deployed and run on multiple devices regardless of limiting factors such as
operating systems, screen resolutions, development languages, distribution
methods, etc. In order to accomplish this, the platform was broken down into two
key components: the Capsa Viewer and the Brand Application. The Capsa Viewer is
installed directly on each device, while the Brand Application is housed
completely server side and is delivered to the device at run-time and displayed
via the Capsa Viewer.

 

The Capsa viewer, in its most basic terms, is a custom designed mobile browser.
Nearly every device on the market has differing levels of functionality and
compatibility due to unique operating systems, web browsers, development
platforms, and hardware limitations. In order to combat these issues, the Capsa
platform must level the playing field across all of these devices, which is
exactly what the Capsa Viewer does. The Capsa Viewer itself is built natively
for each group of commonalities between phones, be that operating system, or
development platform, with a specific set of functionality that is common for
all instances. This means that a version of the Capsa Viewer that is built for
Java based phones will have the exact same capabilities as a version that is
built for BREW based phones. Leveling the playing field in this way allows
Tarsin to build Brand Applications that can be designed to the capabilities of
the Capsa viewer, which is common to all platforms, instead of designing
applications around the key constraints of each device.

 



-14-

 

 

The Capsa Viewer has been built to function using a wide range of standard web
based technologies including JavaScript, HTML, XHTML, CSS, etc. This provides a
broad range of design possibilities for Brand Applications as most anything that
can be designed for web usage can also be designed easily for mobile as well.

 

One of the major benefits of building our platform based on the Capsa Viewer is
that the only piece of the overall application that is actually installed onto a
device is the Viewer itself. The Brand Application as a whole is housed
completely on a server, which is delivered at run-time. This provides two
important value-adds for the customer. First, the installed application on
device is very small, since it does not contain any of the content that is brand
specific. This means that the installed application can be delivered very
quickly as well as run on devices with low memory capabilities that would
generally otherwise not be able to run very robust applications. The second
major benefit is that since the brand application is being delivered at
run-time, changes can be made to the brand application itself without the need
for any interaction from the user. The current process for making changes to an
installed application vary by device and carrier, but generally require that the
application be verified by an external QA team which can add a considerable
amount of time and cost to the process, and once approved, the user must find
and download the updated application themselves. Since Capsa delivers the
content of the brand application at run-time via server architecture, any
changes that need to be made to the brand application can be made directly on
the server and are immediately available to the end user, completely bypassing
any carrier or user interaction.

 

Web services allow the developer of the solution to integrate external systems
to the Capsa platform. This allows integration for the management of account
access, information or services.

 

Within most applications, some form of real time information is needed, either
as part of the content interface, or as part of the feedback to the system.
These external data feeds are managed through a series of Web services that can
be developed as part of the mobile client or as part of a Web solution

 

The Capsa platform supports over 30 languages in over 120 countries, allowing
offerings to be scaled and released on a global basis. A simple example would be
the release of a service in the US where both English and Spanish are needed. In
this case, the Web and Mobile clients could dynamically support both languages
for the service.

 

Cloud Architectures are designs of software applications that use
Internet-accessible on-demand services. Applications built on Cloud
Architectures are built so that the underlying computing infrastructure is used
only when it is needed, draw the necessary resources on-demand, perform a
specific job, then relinquish the unneeded resources and often dispose them
after the job is done. While in operation the application scales up or down
elastically based on resource needs.

 



-15-

 

 

Cloud Architectures address key difficulties surrounding large-scale data
processing:

 

·In traditional data processing it is difficult to get as many machines as an
application needs.

·It is difficult to get the machines when one needs them.

·It is difficult to distribute and co-ordinate a large-scale job on different
machines, run processes on them, and provision another machine to recover if one
machine fails.

·It is difficult to auto-scale up and down based on dynamic workloads.

·It is difficult to get rid of all those machines when the job is done.

 

Cloud Architectures solve these difficulties as well as providing some clear
business benefits such as:

 

·Almost zero upfront infrastructure investment

·The ability to scale in real-time

·More efficient resource utilization

·Usage-based costing

·Potential for the shrinking of required processing time

 

 

Because of its underlying architecture, the Capsa Platform is built to work with
any carrier across the globe. We currently have customers using our application
on all of the major US carriers and many worldwide.

 

 



-16-

 

 



SUPPORTED CARRIERS

 

Supported Carriers include: AT&T Orange T Mobile O2 Sprint Vodafone Nextel 3
Verizon Virgin Mobile Altell Rogers Wireless Metro PCS Bell Mobility

 



-17-

 

 

SUPPORTED DEVICES

In order to reach the largest possible audience, the Capsa Platform supports an
incredible number of phones that range from smart phones to the more basic
feature phones offered by carriers. This list continues to grow as new phones
are being released on a daily basis. The following list shows a quick snapshot
of some of the devices that the Capsa Platform already supports in the US:

 

Apple   Nokia   Samsung   Rim/Blackberry iPhone (all models)   E73   Behold  
8100     6085   Comeback   8820 Motorola   N95   SCH-U900 FlipShot   8320 Z6c  
6555   SCH-U470 Juke   Bold 9000 V3xx   6650   SCH-U350 Smooth   8130 Motorola
Razr 2 V9   N96   SCH-U750 Alias 2   8330 Motorola Rizr Z9   E71   SCH-U540  
Pearl Flip 8220 MOTOZINE ZN5   E71x   SGH-T659   8310 Motorola Razr 2 V9x  
6790S   SCH-U620   8800 QA1   E75   A767   8830 VA76R TUNDRA   E63   Eternity  
8703e Motorola Rizr Z9   5800 XpressMusic   SGH-A637   8900 W755   N79  
SGH-A827   8300 W766   E66   SGH-A837   8110 Barrage   6220 Classic   SLM-A747  
9630     6210 Navigator   SGH-A877 Impression   8120 Sony   N78   SGH-A777  
Curve W350   X6   Lumina   8230 Pearl Flip W580i   E72   A900   Storm 2 9520
C905   E52 US   A920   8130m Tm506   E55   M500   8830m W810i   6730 Classic  
M610   8330m W760a   5730 XpressMusic   SGH-A657 (Bound)   Storm2 9550 HTC  
6720 Classic   Highlight     Tilt   Nuron   Solstice   Sanyo     5530
XpressMusic   Reclaim   SCP-2700 Pantech   N86 8MP   A517   6600 Katana Matrix  
7705 Twist   SCH-U490 Trance   M1 C610   6700 slide   SCH-U650 Sway     C820
(Matrix Pro)   N97 mini   SCH-U960 Rogue   PCD C630   C6   SCH-U410 Triton  
CDM8950 Impact   E5   Mythic   Quickfire Reveal       SCH-U550   CDM-8975
Verizon Escapade       SGH-A687    

